            Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 1 of 11




                                                 AFF'IDAYIT

        Introduction

        1.       I, Scott Murray, having been duly swom, depose and state I am certified

explosives specialist (CES) and a special agent with the federal Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF), and have been so employed with the ATF for approximately 18

years. Prior to working for the ATF, I worked as a police officer for the Phoenix, AizonaPolice

Department for nearly five years. I am familiar with federal laws relating to explosives, bombs,

ftrearms, and narcotics. I have been trained in the investigation of said offenses, and have

participated in related investigations.


        2.       I submit this afFrdavit in support of an application for the issuance of a warrant to

search the residence and property located at 1679 White Road in Corinth, Vermont (herein after

referred to as the "Subject Property"), which is described with greater particularity in Attachment

A, which is attached hereto and incolporated herein. As described below, there is cause to

believe that the Subject Properfy contains evidence with respect to violations of the federal

explosives laws, specifically Providing Explosive Materials to a Prohibited Person in violation       of

18 U.S.C. $ 842(d); Possession     of Stolen Explosive Materials in violation of 18 U.S.C. $ 8a2G);

Possession of Explosives by a Prohibited Person in violation     of l8 U.S.C. $ 8a2G); the Illegal

Storage of Explosive Materials in violation   of l8 U.S.C. $ 8a20);   and Aiding and Abetting    in

violation of 18 U.S.C.   $2   or Conspiracy in violation of 18 U.S.C. $ 371 to commit the above

offenses.

        3.      The information contained in this af[rdavit is based upon my training, experience,

and investigation, as well as information conveyed to me by other law enforcement       officers. The

following is either known to me personally or has been related to me by persons having direct
         Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 2 of 11




 knowledge of the events described below, ineluding other law enforcement officers involved in

 this investigation. Since this affrdavit is being submitted for the limited purpose of establishing

probable cause, I have not included each and every fact known to me concerning this

investigation.

II.     Probable Cause
        4.       Probable cause exists to believe evidence of unrecovered high explosive materials

would be found within the residence and on the property located at 1679 White Road in Corinth,

Vermont.

        5.       On July 7,2019, at approximately 2:30 A.M., Mattiace was operatinga2002

Honda Civic sedan, Vermont license plate number HGG899, driving northbound on Interstate-91

in Hartford Vermont. Mattiace was stopped by Hartford, Vermont Police Department officer

Eric Clifford for traffic violations and contacted by the officer after pulling over. The vehicle

license plate was loosely attached and was registered to Mattiace's Chewolet Suburban vehicle.

Mattiace admitted his driving privilege was suspended, stated the Honda sedan was his

girlfriend's vehicle, and said they recently argued over getting it registered properly.

        6.       The Officer called to have the vehicle towed from lnterstate-9l because it could

not be legally operated by Mattiace and had incorrect license plates attached. Mattiace was

released from the scene. The offrcer conducted a standard inventory search of the vehicle prior to

it being towed to ensure no valuable nor dangerous items were present. Upon looking inside, the

off,tcer observed a plastic bag with a white crystalline substance in the front pocket of a tool bag.

The officer believed the controlled substances to be consistent with crystal methamphetamine or

other illegal synthetic drugs termed'obath salts."

       7.        The officer stopped the inventory and applied for a search warrant of the vehicle,

which he later obtained. In searching the vehicle further the officer found approximately 1.5
           Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 3 of 11




grams of white crystalline powder consistent with methamphetamines or "bath salts," a

suspected drug pipe, and a digital scale with powder residue on   it in the vehicle.

          8.      The officer also observed a suspected hand grenade in the rear seating area along

with other explosive materials and contacted the state police bomb squad for immediate

assistance. The bomb squad took custody of the items pending further investigation.

          9.      On July 8,2019,I met with Trooper Matthew Sweitzer of the state police bomb

squad and reviewed over the recovered explosive materials and potential hand grenade.       After

conducting X-rays and other analysis it was determined the potential grenade was not functional

(inert) and did not have explosive materials located inside. Upon reviewing the explosive

materials, I found a section of approximately two and one half feet of dark green colored

detonation cord (detonating cord) with a white solid core consistent with the high explosive

chemical called pentaerythritol tetranitrate (PETN), a highly regulated explosive material. This

item was consistent with military M456-type detonation cord. Investigators subsequently

utilized a chemical identificationanalyzer to analyze the white powder core, which confirmed

the presence of   PETN. I also reviewed    a section of time-fuse material with a black powder

explosive core, which had a blasting cap factory crimped onto the end. Trooper Sweitzer utilized

the X-ray equipment to confirm the presence of explosive materials inside the blasting cap

(detonator) which typically contain PETN and other initiating high explosive materials inside.

This blasting cap was consistent with that of a military Ml4-type blasting   cap. I later took

custody of these explosive materials as evidence in the investigation.

         10.     On July 9,2019,I interviewed Mattiace regarding his possession of explosives as

a   previously convicted felon. Mattiace admitted the explosives were his and admitted he had

between five to seven prior felony convictions in Alabama and New Hampshire. Mattiace

claimed that he had found the detonation cord, time fuse, blasting cap (detonator), and a fuse
           Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 4 of 11




igniter inside of piece of furniture that his family member had given him. Mattiace claimed he

was on his way to bury the explosive materials when he was stopped with the explosives, the

inert grenade and methamphetamine inside his vehicle. Mattiace admitted he had transported the

materials from Vermont to New Hampshire and then back into Vermont. Mattiace denied selling

methamphetamine but admitted he was a regular user and had possession of it on that occasion.

Mattiace brought me into his residence where I observed a box of .22 caliber ammunition, which

I seized   as evidence in the investigation, among other evidence.

           11.   On July 15,2019I conducted a follow up search of the Honda vehicle that

Mattiace was driving, where I recovered a dark green colored fuse igniter, consistent with that    of

a   military M8l-type fuse igniter. I also located a single round of .223 caliber ammunition.

           12.   In reviewing Mattiace's criminal history and contacting the courts, I found

Mattiace has six prior felony convictions including four convictions in the state of Alabama and

two convictions in the state of New Hampshire.

           13.   On August 6,2019I along with other ATF Agents took Mattiace into custody in

front of his residence in East Corinth, Vermont pursuant to a federal arrest warrant for being a

felon in possession of explosives. The complaint and affidavit supporting this federal arrest

warrant are attached hereto and incorporated herein as Exhibit 1. Mattiace was advised of his

Miranda rights and consented to the search of his residence. ATF agents were assisted in the

search by troopers   with the state police in searching his residence and property. Mattiace had a

large sign inside his residence on the wall stating, "Green Mountain Explosives." Investigators

recovered approximately forty-nine rounds of firearm ammunition inside his residence along

with approximately eleven gftrms of suspected methamphetamine inside. Mattiace admitted he

had recently obtained approximately one-half ounce (14 grams) of methamphetamine and the

recovered methamphetamine was what he had left over after using some of       it. Also inside I
         Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 5 of 11




located the a Samsung cellular telephone, which I displayed to Mattiace who confirmed it was

his and voluntarily provided the screen code in order to unlock the phone. Mattiace stated he

was not using the cellular telephone to deal methamphetamines to any customers but was using        it

for obtaining methamphetamines from his suppliers and for contact with his drug associates.

       14.     On August 15,2019, a grand jury sitting in the District of Vermont returned a

one-count indictment against Mattiace, which charged him with, knowing that he had been

previously convicted of a crime punishable by imprisonment for a term exceeding one year,

knowingly possessing explosives, to wit,   a blasting cap, detonation cord, and   PETN, which had

been shipped or transported in interstate or foreign commerce, in violation   of l8 U.S.C. $ 842(i).

       15.     On August 30,2019,I along with the federal prosecutor met with Mattiace and

his legal representatives regarding the investigation. Mattiace denied that he was distributing

methamphetamines even though he had larger quantities of the controlled substance in his

possession at times and had a weight scale in his vehicle. Mattiace admitted he was at times part

of a drug conspiracy where he would obtain money from acquaintances in order to bulk purchase

methamphetamines that he would subsequently provide to them. Mattiace stated if he purchased

larger quantities of methamphetamines, the price was much lower. Mattiace advised he would

utilize the cellular phone along with social media platforms on his phone to contact drug

suppliers and drug associates related to those activities. Mattiace stated he utilized drug

distributors in Vermont and New Hampshire.

        16.    When initially asked about the explosive materials recovered from his vehicle,

Mattiace initially maintained that he had found them inside of the large desk he received from his

mother and family member. However, on August 30,2019, Mattiace stated he had information

about an individual who had possession of C-4 explosives and had given some to others. C-4

explosives is an acronym for the high explosive termed composition 4, which utilizes a
         Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 6 of 11




plasticizer along with a high explosive chemical composition of cyclotrimethylenetrinitramine

also called   RDX. C-4 explosives   are utilized by the military, law enforcement and commercial

businesses for disposal operations and targeted demolition. I noted the fuse-igniter, time-fuse,

detonation cord and blasting cap that was recovered from Mattiace's possession were consistent

with associations with C-4 explosives where the blasting cap and./or detonation cord could be

used to initiate the C-4 explosives.

        17.      Mattiace stated he was reluctant to provide any information as the subject was a

friend to him and was in the United States military currently. However, in hopes of receiving

credit from the govemment for his cooperation, Mattiace advised that he wanted to be honest

about how he had come into possession of the explosive materials. Mattiace stated he had in fact

received the explosive materials from his friend Jeremy Longto, who is in the U.S. Army

currently and apparently had stolen the explosive materials from the military. Mattiace described

Longto as a white male in his mid-thirties and overweight, weighing about two hundred and fifty

pounds. Mattiace showed me the area on a map of where Longto is living, which Mattiace stated

was in the area of Fairground Road offRoute 25 and Taplin      Hill Road in Corinth, Vermont.

        18.      Mattiace stated that, after the recovery of the explosive materials from the vehicle

he was driving in July   of 2019, he relayed the information about the investigation to Longto,

who, along with another individual, buried approximately "two and one-half blocks"       of

apparently stolen C-4 explosives. Mattiace stated that he had sent a message to Longto using his

cellular telephone, which indicating that Mattiace had been contacted by police related to the

explosives so that Longto would know to take steps in order to better hide the explosive

materials that Longto possessed. Mattiace stated he did not explicitly tell Longto, via text

message, about the initial traffic stop nor his ATF interview, but instead used vague language.

Mattiace stated Longto told him to stop messaging him about it, apparently fearful the messages
          Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 7 of 11




could implicate Longlo.

          19.    Mattiace stated that Longto had possession of C-4 explosives and buried it inside

a metal   ammunition box on his property in an area that borders apparent public land. Mattiace

stated he had previously witnessed Longto in possession of C-4 explosives, which he described

as rectangle   in shape several inches long and a few inches wide, dark green in color with yellow

lettering on the front packaging. Mattiace stated about six to eight years prior he was with

Longto when Longto provided him the fuse igniter, time-fuse, detonation cord and blasting cap.

Mattiace stated Longto had it in his vehicle and wanted Mattiace to take it while Longto went out

with his girlfriend, apparently not wanting it in the vehicle with them. Mattiace stated he took

the explosives material back to his residence and stored it there. Mattiace stated Longto asked

about the materials and told him,   "don't let anyone get their hands on it" but Mattiace stated

Longto did not request to get the explosives back. Mattiace stated he had also been shown a

video by Longto where they utilized apparent C-4 explosives to dispose of munitions or other

items they encountered in the course of Longto's work in the military. Mattiace stated around

that same time-period Longto had gone to a mutual friend's residence and allegedly set     offa

small quantity of C-4 explosives for him and others to see. Mattiace stated Longto allegedly left

behind a small amount of C-4 for another individual, who later attempted to set it offwith a

typical fuse but could not get it to ignite or explode. I noted C-4 explosives typically requires a

blasting cap (detonator) or other high explosives to be set off.

          20.    I subsequently contacted the U.S. Army Criminal Investigation Division, which

later verified on September 3, 2079,that Longto is in fact a current member of the U.S. Army

and had positions within the military that gave him the opportunity to possess and potentially

steal smaller quantities of C-4 and/or other explosive materials. The   Army CID advised Longto

is a member of the Vermont National Guard out of the Rutland and Bradford, Vermont areas.
          Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 8 of 11




The military employ several safeguards and accounting to attempt to ensure no explosive

materials are stolen, however at times individuals are able to avoid detection.

         21.   I conducted   a search of the Vermont police incident system, in which   I found

Jeremy Longto living at 1679 White Road in Corinth, Vermont, the same area identified by
                                                                               elevam
Mattiace. The subject is listed as a white male thirty-nine years old, five-footffen inches tall

and   two hundred and twenty pounds. Longto had     a phone number listed as (802)   272-0052. I

also conducted a credit history inquiry, finding Longto was listed as having a current address     of

1679 White Road in Corinth, Vermont in the system.

         22.   In one incident in August of 20l9,his former wife reported that Longto was

contacting her and harassing her in June, July and August of 2019 in violation of court ordered

conditions of release. Longto's former wife reported he sent text messages to her stating he was

set to be "deployed soon" for the   military and previously stated, "you use to be proud of your

soldier." Longto allegedly sent a message to his former wife in JuIy of 2019 stating, "I'm sick to

my stomach because of you." Longto was subject to court ordered conditions of release not to

have contact with his former wife with the exception of parental contact with their child   in

coflrmon. The court ordered conditions were ordered after Longto was charged with Stalking in

May of 2019 after he allegedly had hidden a video camera in her bedroom while visiting with

their child inside her residence where she lived separate from Longto.

         23.    On September 19, 2019, after receiving consent to search, I accessed and

reviewed Mattiace's cellular telephone, which was recovered at the time of Mattiace's arrest by

ATF. Upon reviewing cellular     phone text messages,   I observed that Mattiace had numerous

contacts with the same cellular telephone number of (802) 272-0052, described above and

believed to be Jeremy Longto. Mattiace had exchanged messages with Longto shortly following

my interview with him on July 9, 2019. The message sent to Longto stated "My phone could be
         Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 9 of 11




compromised, I have an unfortunate set of circumstances that we need to discuss.....asap."

Mattiace then stated,   "I will   come by tonight give me a time!" Mattiace thbn stated, "Do you

copy?" Longto responded, "I tried calling n didnt go threw." In reviewing through prior

conversations that took place between the two, I observed Longto make references to being at the

"Guard" base in White River Junction, Vermont; in addition to speaking about being at the

military "armory" and made reference to his former wife detailed in the above paragraph using

her same first name.

        24.     I conducted   a criminal history   inquiry of Longto finding he had been arrested for

a misdemeanor   for DUI in Vermont in February of 2015, for Stalking in May of 2019 and for

Violation of Conditions of Release in August of 2019. Longto was listed as weighing two

hundred and fifty-five pounds on his criminal history record in Vermont consistent with his

description given by Mattiace. Longto also had prior misdemeanor arrests in Kentucky including

Disorderly Conduct and Resisting Arrest in March of 2010.

        25.     I have specialized training and experience on the manufacturing process and

locations of high explosives such as PETN, C-4 and blasting caps. There are current and former

factory locations in the United States and other countries that manufacture such products that      I

am aware of, but not in Vermont. In order for a company to manufacfure explosive materials

and sell those materials they are required under federal law to obtain a federal explosives license

from ATF. I have also conferred with ATF industry operations, which provides any required

licenses for any such permits to manufacture explosives in the United States to confirm such

companies are and were not in Vermont. I am also aware that the U.S. military utilizes these

same   ATF licensed explosive manufacturing facilities, has only limited separate manufacturing

locations for these types of explosive materials and have reported they have not manufactured

such materials within the State of Vermont.        I determined   based upon my training, experience,
        Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 10 of 11




and consultations that the high explosive materials involved in this investigation were

manufactured outside the State of Vermont and therefore traveled in or affected interstate

commerce before Mattiace or Longto possessed them. tn addition, Mattiace stated the explosive

materials he received from Longto, were transported by him from Vermont into New Hampshire

and back into Vermont again.

       26.      Based on my training and experience, I know that   it is a violation of l8 U.S.C.   $


842(d), for any person to provide explosive materials to an individual who is prohibited under

federal law from possessing explosives.

       27   .   Based on my training and experience, I know that   it is a violation of   18 U.S.C. $

842(h) for any person to possess, conceal, or store any stolen explosive materials, which has

been shipped or transported in interstate or foreign commerce either before or after such

materials were stolen, knowing or having reasonable cause to believe that the explosive materials

were stolen.

       28.      Based on my training and experience, I know that   it is a violation of 18 U.S.C. $

842(i) for any person, knowing that he or she had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, to knowingly possess explosives,

which had been shipped or transported interstate or foreign commerce.

       29.      Based on my training and experience,   I know that it is a violation of l8 U.S.C.   S


842(l) for any person to store any explosive material in a manner not in conformity with storage

regulations promulgated by the Attorney General. See 27 C.F.R. $ 555.201 et seq.

       30.      Based on my training and experience, I know that   it is a violation of l8 U.S.C.   $$

2 and37l to aid and abet or conspire, respectively, to commit the above offenses.

       31.      In searching the Subject Property investigators would look for evidence related to

Jeremy Longto's possession of high explosive materials being improperly stored and stolen
        Case 2:19-mj-00164-jmc Document 1-3 Filed 09/25/19 Page 11 of 11




explosive materials taken from the U.S. military or illegally obtained from other means and

displayed or provided to others as alleged.

       32.     I know based upon my training and experience that individuals who possess and

utilize high explosive materials utilize associated initiating systems to detonate the explosive

materials, utilize wiring to initiate explosive detonators,   fiilize specialized non-friction cutting

tools for cutting such explosive materials, utilize insulated electrical tape for covering exposed

wiring, and utilize specific storage containers for such explosive materials.

        33.    I know based upon my training and experience that individuals who bury illegal

contraband in the ground often leave the contraband in the ground for extended periods of time

in fear of being caught in possession of such items by police and to have access to them in the

future if needed.

        34.    As discussed above, I submit that there is probable cause to believe that evidence

of the offenses referenced in the paragraphs above, set forth in Attachment B, will be located on

the Subject Property.

       Dated at Burlington, in the District of Vermon             6krof        Septemb er,2ot9.

                                      (:)

                                       Special Agent
                                       Bureau of Alco


        Sworn to and subscribed before me this
                                                          '+
                                                          '((Tgbacco
                                                                         Firearms & Explosives


                                                                of September,2019.




                                                       . CONRO
                                               States Magistrate Judge




                                                  7L
